Citation Nr: 1819142	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct.


REPRESENTATION

Appellant I.S. represented by:  Stephen E. Hoffman, Attorney
Appellant L.I. appears pro se


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel
INTRODUCTION

The Veteran served on active duty from December 1994 to January 2010.  He died while on active duty in January 2010.  The appellants are I.S., the Veteran's surviving spouse, and L.I., the custodian of S.S., the Veteran's minor child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this matter in February 2015 and August 2015.

In June 2016, the Board issued a decision denying service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct.  The appellant, I.S., appealed the June 2016 Board decision that denied service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct, to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court granted a Joint Motion for Remand (JMR) and remanded the issue back to the Board for further proceedings consistent with the JMR.  

In this regard, this is not a contested claim as mentioned in the August 2015 Board Remand and June 2016 Board decision.  As noted by the RO, in a November 2015 Memorandum, each party would be independently (separately) entitled to the benefit claimed (service connection for the cause of the Veteran's death) as the surviving spouse of the deceased Veteran (I.S.), and as a natural child of the deceased Veteran not in the custody of the surviving spouse (S.S., in the custody of L.I.).  See 38 C.F.R. § 19.100-02.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Directly addressing the argument by the parties of the JMR, a copy of the Veteran's January [REDACTED], 2010, autopsy report is not associated with the record and should be obtained upon remand.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the appellants, I.S., and/or L.I., the custodian on behalf of S.S., obtain and associate the Veteran's January [REDACTED], 2010, autopsy report with the electronic claims folder.  All reasonable attempts should be made to obtain such record.  If the record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the electronic file.  The appellants must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

2. After completion of the above and any additional development deemed necessary, to include a new VA medical opinion, readjudicate the issue on appeal in light of all the evidence of record.  If the determination remains adverse to the appellants, the appellants and representatives, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellants have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

